Title: [October 1770]
From: Washington, George
To: 




Octr. 1. Rid to my Mill and the Ditchers with Mr. Warnr. Washington. Colo. Fairfax dind here. The Doctr. Rumney still here. Mr. Carr came in the Eveng.

	
   
   William Carr (d. 1791), a Dumfries merchant, dealt in wheat and flour. He had been a trustee of the town since 1761 and in 1765 served as a commissioner to divide Fairfax Parish from Truro Parish (Carr to GW, 17 Dec. 1770, DLC:GW; heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 7:424–28, 8:157–59).



 


2. At home all day. John Savage formerly a Lieutt. in the Virga. Service & one Wm. Carnes came here to enter their claim to a share in the 200,000 acres of Land. Wr. Washington & Doctr. Rumney here.

	
   
   Savage was commissioned a lieutenant in the Virginia Regiment 9 Mar. 1754 and promoted to captain in Sept. 1755 but resigned from the regiment the following spring (va. troops“Virginia Troops in French and Indian Wars.” Virginia Magazine of History and Biography 1 (1893–94): 278–87, 378–90., 284; GW orders, 17 Sept. 1755, DLC:GW; GW to Robert Dinwiddie, 25 June 1756, DLC:GW). He may be the John Savage (d. 1791) who settled on Knobly Mountain, Hampshire County, about 1778 (sage and jonesClara McCormack Sage and Laura Sage Jones. Early Records, Hampshire County Virginia, Now West Virginia, Including at the start most of known Va. aside from Augusta District. Delavan, Wis., 1939., 132; simsEdgar B. Sims. Sims Index to Land Grants in West Virginia. Charleston, 1952., 226). Carnes (Carns) was a private in the Virginia Regiment as early as 9 July 1754 (va. troops“Virginia Troops in French and Indian Wars.” Virginia Magazine of History and Biography 1 (1893–94): 278–87, 378–90., 279).



 


3. At home all day. Mr. Washington—Mr. Carr—Savage & Carnes went away after Breakfast. The Doctr. still here.
  


4. In the afternoon Doctr. Rumney went away & Doctr. Craik came.
 


5. Set out in Company with Doctr. Craik for the Settlement on Redstone &ca. dind at Mr. Bryan Fairfax’s & lodged at Leesburg.

	
   
   Several factors induced GW to make the arduous journey through western Pennsylvania and the Ohio country in the fall of 1770. Among the most pressing was the question of locating bounty lands on the Kanawha and Ohio rivers for the officers and soldiers of the Virginia Regiment (see main entry for 30 July 1770). GW felt a special sense of urgency about this business because rumors had recently reached Virginia of a newly established land company in England whose proposed claims appeared to overlap those of the Virginia veterans (see “Remarks” entry for 8 Oct. 1770, n.1; GW to Lord Botetourt, 5 Oct. 1770, PPRF). Furthermore, GW noted, “any considerable delay in the prosecution of our Plan would amount to an absolute defeat of the Grant inasmuch as Emigrants are daily Sealing the choice Spots of Land and waiting for the oppertunity . . . of solliciting a legal Title under the advantages of Possession & Improvement—two powerful Plea’s in an Infant Country” (GW to Lord Botetourt, 9 Sept. 1770, CLU-C). See also William Nelson to Lord Hillsborough, JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, xxii-xxiii.


	
   
   GW’s own land interests also induced him to make a first hand investigation of conditions in western Pennsylvania. In Sept. 1767 GW had instructed William Crawford, his western land agent, to “look me out a Tract of about 1500, 2000, or more Acres somewhere in your Neighbourhood. . . . Any Person . . . who neglects the present oppertunity of hunting out good Lands & in some measure Marking & distinguishing them for their own (in order to keep others from settling them) will never regain it” (GW to Crawford, 21 Sept. 1767, DLC:GW). Crawford proceeded to have a considerable tract

of land surveyed for GW in the area of Chartiers Creek (see main entry for 15 Oct. 1770). “When you come up,” he informed GW, “you will see the hole of your tract finisht” (Crawford to GW, 5 May 1770, DLC:GW).



   
   There are two sets of diary entries for those portions of Oct. and Nov. 1770 covering GW’s trip to the Ohio country. Both entries for a day should be consulted.



 


6. Bated at old Codleys. Dind and lodgd at my Brother Sam’s.


   
   GW’s expenses at Codley’s (Caudley’s) were £6 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 329). Codley’s was located at Williams’ (later Snickers’) Gap in the Blue Ridge. It was near the site of present-day Bluemont, some 15 miles from Samuel Washington’s home at Harewood.



 


7. Dind at Rinkers and lodgd at Saml. Pritchards.


   
   Casper (Jasper) Rinker’s house was located approximately ten miles from Winchester on the Winchester-Cumberland road. Rinker, a member of a family of early German settlers in the Shenandoah Valley, was given a grant of land, 2 June 1762, in what is now Hampshire County, W.Va., on the basis of a survey by GW (Northern Neck Deeds and Grants, Book K, 443, Vi Microfilm).



   
   Samuel Pritchard resided on the Cacapon River some 40 miles from Samuel Washington’s establishment. Pritchard was a resident of Frederick County as early as 1758, when he cast his vote against GW for burgess (Va. Mag., 6:169).



 


8. Vale. Crawford joind us, & he and I went to Colo. Cresaps leaving the Doctr. at Pritchards with my boy Billy who was taken sick.

	
   
   Thomas Cresap’s establishment was at Shawnee Old Town (now Oldtown, Md.). See entry for 21 Mar. 1748. Billy is GW’s mulatto body servant William, whom he had bought in 1768 from Mrs. Mary Lee of Westmoreland County, the widow of Col. John Lee, for £61 15s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 261). Billy had assumed the surname Lee, and was also referred to by GW as Will or William. He was to accompany his master throughout the Revolutionary War.



 


9. Went from Colo. Cresaps to Rumney where in the afternoon the Doctr. & my Servant & Baggage arrivd.


   
   The town of Romney on the South Branch of the Potomac River was established in 1762 (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 7:598–600). Here GW apparently met John Savage again, for he today recorded receiving £6 from Savage as part of his share of the surveying costs for the Virginia Regiment’s land (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 329).



 


10. Bought two Horses & sent one of my Servants (Giles) home with those I rid up. Proceeded on our Journey and lodgd at one Wise (now Turners) Mill.


   
   On this day GW paid £16 for a bay and £13 10s. for a gray (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 329). Wise’s Mill was on Patterson’s Creek.



  



11. Set out about 11 Oclock and arrivd at one Gillams on George Creek 10½ Miles from the North Branch & same diste from F[ort] C[umberland].


   
   gillams: probably Joseph Gillam who lived on a branch of George’s Creek, a little more than ten miles from the North Branch of the Potomac River. Fort Cumberland is now Cumberland, Md.



 


12. Started from Gillams between Sunrising & Day Break and arrivd at the Great crossing of Yaugha. about Sun set or before.


   
   The Great Crossing of the Youghiogheny is near present-day Addison, Pa. GW spent 16s. there (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 329).



 


13. Left this place early in the Morning and arrivd at Captn. Crawfords (known by the name of Stewarts crossing) abt. ½ after four Oclock.


   
   Stewart’s Crossing was on the Youghiogheny River below present-day Connellsville, Pa. The site was named for William Stewart, who settled there in 1753 (cookRoy Bird Cook. Washington’s Western Lands. Strasburg, Va., 1930., 15). Braddock’s army had crossed the Youghiogheny at this ford in June 1755 on the way to Fort Duquesne. The area was included in the tract of land on the Youghiogheny surveyed and occupied by William Crawford in 1769 (WHi: Draper Papers, E–11).



 


14. At Captn. Crawfords all day.
 


15. Rid to see the Land he got for me & my Brother’s.


   
   This land, which William and Valentine Crawford had surveyed for the Washingtons in 1769, is in the vicinity of Perryopolis, Pa., in what is now Fayette County, Pa.



 


16. At Captn. Crawfords till the Evening—then went to Mr. John Stephenson’s.


   
   John Stephenson was William and Valentine Crawford’s half brother. After the death of the Crawfords’ father, their mother, Onora Grimes Crawford (d. 1776), married Richard Stephenson, by whom she had five sons and one daughter (butterfield [1]C. W. Butterfield, ed. The Washington-Crawford Letters. Being the Correspondence between George Washington and William Crawford, from 1767 to 1781, Concerning Western Lands. Cincinnati, 1877., 93). John Stephenson had served in the French and Indian War and settled in the vicinity of the Great Crossing of the Youghiogheny about 1768. He was involved from time to time in the Crawfords’ land activities.



 


17. Arrivd at Fort—dining at one Widow Miers at Turtle Creek.


   
   GW had arrived at Fort Pitt. The Widow Myers’s tavern was probably at Sycamore and Sixth streets within the boundaries of present-day Pittsburgh. It frequently served as a rallying point for frontier militia and was still operating

   in the 1790s. GW spent 3s. 9d. at the tavern (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 329). Turtle Creek enters the Monongahela above the site of Fort Pitt.



   
 


18. Dined in the Fort at the Officers Club.
 


19. Dined at Colo. Croghans abt. 4 Miles from Pittsburg & returnd.

	
   
   George Croghan was living at Croghan Hall near Pittsburgh. He and GW were old acquaintances from the 1754 campaign against the French, in which Croghan had agreed to provision the Virginia troops. At that time GW had been highly critical of his efforts (GW to William Fairfax, 11 Aug. 1754,

DLC:GW). After the French and Indian War, Croghan acquired, on paper at least, an empire of some 250,000 acres of land in New York and 200,000 acres in Pennsylvania. By 1770, however, his pyramid of land speculation was crumbling and his creditors were pressing him for payment. In July 1770 he returned from his New York lands to his establishment near Fort Pitt, hoping to confirm title to his Pennsylvania holdings and sell them before returning to develop his tracts in New York. Exaggerated reports of land sales sent out by his agents had evidently reached GW, since at their meeting in mid-October they discussed the possibility of his purchasing a tract from Croghan. He wrote Croghan, 24 Nov., from Stewart’s Crossing on his return from the Ohio, that he would be willing to buy a single tract of 15,000 acres. Since Croghan had had difficulty in securing an uncontested title to the Pennsylvania lands he had acquired from the Indians, GW added cautiously that the acres would be purchased only when legal title could be confirmed (DLC:GW). Croghan was optimistic after GW’s visit: “I am likely to sell another Tract to Col. Washington and his Friends—if I do that, I expect to have One good Nights Rest before Christmas, which is more than I have had for eight Months past I assure you” (Croghan to Samuel Wharton, Jr., 25 Oct. 1770, PHi: Sarah A. G. Smith Family Papers). However, GW soon began to have serious doubts about the validity of Croghan’s title and by late 1771 decided against purchasing the tract (William Crawford to GW, 2 Aug. 1771; GW to Crawford, 6 Dec. 1771, DLC:GW).



 


20. Set out for the Big Kanhawa with Dr. Craik Captn. Crawford & others. Incampd abt. 14 Miles off.
 


21. Got abt. 32 Miles further and Incampd abt. 3 Miles below little Bever Ck.


   
   Little Beaver Creek empties into the Ohio from the north, about 42 miles from Fort Pitt (pownallThomas Pownall. A Topographical Description of the Dominions of the United States of America. Edited by Lois Mulkearn. Pittsburgh, 1949., 166).



 


22. Reachd the Mingo Town abt. 29 Miles by my Computation.


   
   Mingo Town (now Mingo Junction, Ohio) was an Indian village several miles below Steubenville, Ohio. “This was the only Indian village in 1766 on the banks of the Ohio from that place to Fort Pitt; it contained at that time 60 families” (cramerZadok Cramer. The Navigator: Containing Directions for Navigating the Monongahela, Allegheny, Ohio, and Mississippi Rivers . . . and a Concise Description of their Towns, Villages, Harbours, Settlements, &c. 7th ed. Pittsburgh, 1811., 25n). Mingo Town appears on Thomas Hutchins’s 1778 map of the Ohio.



 


23. Stayd at this place till One Clock in the Afternoon & padled abt. 12 Miles down the River & Incamped.
 


24. We reachd the Mouth of a Creek calld Fox Grape vine Creek (10 Miles up which is a Town of Delawares calld Franks Town) abt. 3 Oclock in the afternoon—distant from our last Camp abt. 26 Miles.


   
   Fox Grape Vine Creek, also called Captina Creek, flows into the Ohio from the west. Frank’s Town was a well-known Delaware village about six miles

from the Juniata River. Originally called Assunepachla, it was referred to as Frank’s Town, for the Pennsylvania trader Frank Stevens, as early as 1734. Apparently it was deserted by the Delawares before Braddock’s Defeat in 1755. A Delaware village called Frank’s Town on Captina Creek does not appear on early maps but it is possible that the Delawares had established such a settlement in the area. It may have been another name for the Grape Vine Town. “As late as 1772 the Rev. David Jones, a Baptist missionary, on his way to preach to the Ohio Indians, met a Frank Stephens at the mouth of Captina Creek (on the west side of the Ohio River, twenty miles below Wheeling). This man was an Indian, who had received his English name from that of Frank Stevens, the Trader. Possibly he may have been a half-blood son of the trader” (hannaCharles A. Hanna. The Wilderness Trail: Or The Ventures and Adventures of the Pennsylvania Traders on the Allegheny Path: With Some New Annals of the Old West, and the Records of Some Strong Men and Some Bad Ones. 2 vols. New York and London, 1911., 1:259–60).



 


25. Incampd in the long reach abt. 30 Miles from our last lodge according to my Computation.


   
   The “long reach” of the Ohio is a section of the river with relatively few curves stretching approximately from Paden City to Raven Rock, W.Va. Its length is 18 to 20 miles.



 


26. Incampd at the Mouth of a Creek about 4 Miles above the Mouth of Muskingham distant abt. 32 Miles.


   
   The Muskingum River joins the Ohio River from the Ohio side at Marietta.



 


27. Incampd at the Mouth of great Hockhocking distant from our last Incampment abt. 32 Miles.


   
   The Little Hocking enters the Ohio from the west about 19 miles below Marietta. The Great Hockhocking is now the Hocking River. It flows into the Ohio at Hockingport, Ohio, some 26 miles below Marietta.



 


28. Meeting with Kiashuta & other Indian Hunters we proceeded only 10 Miles to day, & Incampd below the Mouth of a Ck. on the west the name of wch. I know not.

   
   
   GW had met Guyasuta during his journey to the French commandant in 1753 (see entry for 30 Nov. 1753, n.49). After joining the French in 1755, Guyasuta had actively engaged in hostilities against the British during the French and Indian War and was a leader in Pontiac’s rebellion. After the war he was again friendly to the English and aided the firm of Baynton, Wharton, & Morgan in opening up the Illinois trade. He maintained his allegiance to the British during the Revolution and participated in the attack against Hannastown, Pa., in 1782. After the Revolution he settled in the area of Pittsburgh and died there about 1800.



 


29. Went round what is calld the Great Bent & Campd two Miles below it distant from our last Incampment abt. 29 Miles.


   
   The Great Bend of the Ohio is in the region of Meigs County, Ohio.



 



30. Incampd Early Just by the old Shawna Town distant from our last no more than 15 Miles.


   
   Shawnee Town appears on Lewis Evans’s 1766 map of the middle colonies just north of the confluence of the Ohio and the Great Kanawha rivers. It is not the Lower Shawnee Town at the mouth of the Scioto River.



 


31. Went out a Hunting & met the Canoe at the Mouth of the big Kanhawa distant only 5 Miles makg. the whole distance from Fort Pitt accordg. to my Acct. 266 Miles.


   
   GW’s calculations on the distance from Fort Pitt to the mouth of the Great Kanawha at present-day Point Pleasant, W.Va., agree substantially with those of Capt. Harry Gordon, chief engineer of the Northern Department in North America. In Gordon’s table of distances it is logged as 266¼ miles (pownallThomas Pownall. A Topographical Description of the Dominions of the United States of America. Edited by Lois Mulkearn. Pittsburgh, 1949., 166).



